  0:19-cv-00335-CMC-SVH     Date Filed 07/28/20   Entry Number 58   Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA
                        ROCK HILL DIVISION

 Susan Woodard,                        )      C/A No.: 0:19-335-CMC-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )                 ORDER
 SDH Services East,                    )
                                       )
                   Defendant.          )
                                       )

      Susan Woodard (“Plaintiff”), proceeding pro se, filed this case alleging

discrimination against her former employer, SDH Services East (“SDH”).

[ECF No. 1]. This matter comes before the court on SDH’s motion to amend

the scheduling order and compel Plaintiff to appear at her deposition. [ECF

No. 57].

      Based on the current scheduling order, discovery is set to close on July

28, 2020. [See ECF No. 36, as modified by 21-day extension by the court’s

Standing Order (ECF 47) on Covid-19]. On June 2, 2020, SDH properly

noticed Plaintiff’s deposition to occur on July 23, 2020, at its counsel’s office

in Columbia, South Carolina [ECF No. 57-1] and followed up with a reminder

letter, for which counsel received proof of delivery [ECF No. 57-2]. After

several text exchanges between Plaintiff and defense counsel, the deposition

was canceled to reschedule for a date in August. [ECF No. 57-4]. During the
  0:19-cv-00335-CMC-SVH     Date Filed 07/28/20   Entry Number 58   Page 2 of 2




text exchanges, Plaintiff expressed potential refusal to appear for a

deposition in Columbia, South Carolina. The court notes that the Federal

Rules of Civil Procedure permit a party to notice a deposition within 100

miles of the deponent’s residence. See Fed. R. Civ. P. 30, 45(c)(1)(A). Defense

counsel’s office is within 100 miles of Plaintiff’s residence. Therefore,

Defendant’s notice of deposition was proper. The court will separately issue

the amended scheduling order.

      Plaintiff is advised that failure to appear for a properly-noticed

deposition may result in sanctions, such as dismissal of this case for failure to

participate in discovery or requiring Plaintiff to pay for costs associated with

filing this motion and scheduling the deposition and any court reporter costs.

      IT IS SO ORDERED.



July 27, 2020                              Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       2
